                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

JACOB ROBERTS ET AL.,               )
                                    )
                        Plaintiffs, )
                                    )
      v.                            ) No. 18-00753-CV-W-FJG
                                    )
                                    )
MT. HAWLEY INSURANCE COMPANY,       )
ET AL.,                             )
                                    )
                        Defendants. )

                                          ORDER

        Currently pending before the Court is plaintiffs’ Motion to Dismiss with Prejudice

(Doc. # 42). Plaintiffs state that the matter has settled and plaintiffs therefore request

that the Court dismiss this action. For good cause shown and with no opposition

indicated, the Court hereby GRANTS plaintiffs’ Motion to Dismiss and hereby

DISMISSES the above entitled action with PREJUDICE.



Date: April 15, 2019                               S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                              Fernando J. Gaitan, Jr.
                                                   United States District Judge




          Case 4:18-cv-00753-FJG Document 44 Filed 04/16/19 Page 1 of 1
